Opinion issued August 6, 2020




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-20-00263-CR
                          ———————————
                 EX PARTE JACOB MITCHELL, Appellant



                   On Appeal from the 155th District Court
                            Austin County, Texas
                      Trial Court Case No. 2020V-0039


                         MEMORANDUM OPINION

      Appellant, Jacob Mitchell, has filed a motion to dismiss his appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). The State has not opposed this motion. We have not issued a decision in

the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Kelly, and Landau.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2